SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 1-12534 NEWFIELD EXPLORATION COMPANY 401(k) PLAN (Full title of the Plan and the address of the Plan, if different from that of the issuer named below) NEWFIELD EXPLORATION COMPANY SUITE 100 HOUSTON, TEXAS 77060 (281)847-6000 (Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office) TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULE SCHEDULE H, LINE 4(i) – SCHEDULE OF ASSETS (HELD AT END OF YEAR) 11 Note: Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for reporting and disclosure under ERISA have been omitted because they are not applicable. SIGNATURE 13 EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Plan Administrator of the Newfield Exploration Company 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the Newfield Exploration Company 401(k) Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Plan’s management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule listed in the table of contents is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, as amended. This supplementary information is the responsibility of the Plan's management. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McConnell & Jones LLP Houston, Texas June 27, 2011 NEWFIELD EXPLORATION COMPANY 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2010 and 2009 Assets Cash, non-interest bearing $ $ Investments, at fair value (See Note 3) Total investments and cash Receivables Notes receivable from participants Employer match - Investment income Total receivables Net Assets Available for Benefits, at Fair Value Adjustment From Fair Value to Contract Value for Fully Benefit-Responsive Investment Contracts ) ) Net Assets Available for Benefits $ $ See accompanying Notes to Financial Statements. 2. NEWFIELD EXPLORATION COMPANY 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2010 Additions to net assets attributable to: Investment income Interest and dividends $ Net appreciation in fair value of investments (See Note 3) Net investment income Interest from notes receivable from participants Contributions Employer Participant Rollover Total contributions Total additions Deductions from net assets attributable to: Benefits paid directly to participants Administrative expenses Total deductions Increase in Net Assets Available for Benefits Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ See accompanying Notes to Financial Statements. 3. NEWFIELD EXPLORATION COMPANY 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 1 – DESCRIPTION OF PLAN The following description of the Newfield Exploration Company 401(k) Plan (the “Plan”) contains general information for financial reporting purposes.A summary plan description is provided to participants explaining general Plan provisions.The Plan agreement, however, governs the operation of the Plan, and its terms prevail in the event of a conflict with any summary of the Plan.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General:The Plan is a defined-contribution plan adopted effective as of January 1, 1989.Generally, all employees of Newfield Exploration Company (the “Company”) and certain of its affiliates are eligible to participate in the Plan.However, the Plan does not allow employees covered by collective bargaining agreements, leased employees or nonresident aliens, if applicable, to participate in the Plan.The Plan is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Participant Elective and Employer Matching Contributions:Participants may contribute up to 30% of their eligible compensation (as defined in the Plan agreement) on a per pay period basis.The Company will make a matching contribution, also on a per pay period basis, in an amount equal to $1.00 for each $1.00 contributed by a participant, up to a maximum of 8% of the participant’s compensation for the applicable pay period contribution.The Plan allows certain eligible participants to make catch-up contributions in accordance with Internal Revenue Service regulations.The Company does not match catch-up contributions.The foregoing participant and Company matching contributions are subject to certain limitations. Participants may also rollover certain amounts representing distributions from other qualified plans and individual retirement accounts.Participants may direct the amounts contributed to their accounts into any of the investment options available under the Plan including the Company’s common stock. Participant Accounts:Each participant has an account that is credited (or charged) with the participant’s contributions, allocations of the Company’s matching contributions and Plan earnings (or losses) and is, at times, charged with an allocation of Plan administrative expenses based on the participant’s earnings or account balances (as defined in the Plan agreement).Earnings (or losses) are allocated to participant accounts based on the earnings (or losses) of investment funds chosen by each participant.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting:Participants are immediately vested in their own contributions plus actual earnings thereon.Effective July 26, 2007 all current and new participants are 100% vested in Company matching contributions immediately.Matching contributions attributable to periods prior to July 26, 2007 will continue to vest according to their original schedule based on years of service (20% for each year of service and were fully vested after five years of service). An active participant is entitled to 100% of his or her account balances upon death, disability or reaching age 65. Forfeitures:Forfeitures resulted from the termination of employment of participants who had less than 100% vested interests in the Company matching contribution portions of their accounts. Forfeitures remain in the Plan and are used first to reinstate participant accounts, as applicable, then to pay Plan expenses that otherwise would be payable by the Company in accordance with the Plan agreement, if any, and finally to offset the Company’s matching contributions.At December 31, 2010 and 2009, forfeitures of $8,812 and $16,180 respectively, were available. In 2010, the Company’s matching contributions were offset by $50,628 from forfeited non-vested accounts. Benefit Payments:Upon termination of service, a participant is entitled to receive the vested portion of his or her accounts.A participant may elect to receive such vested portion in the form of a lump sum payment or installment payments.A participant may also elect to receive distributions in the form of Company common stock, to the extent the participant is invested therein.Distributions are subject to the applicable provisions of the Plan agreement. Notes Receivable from Participants:A participant may borrow up to the lesser of $50,000 or 50% of his or her vested account balances.The loan will bear interest at a rate commensurate with market rates for similar loans. Expenses:The Company pays certain administrative expenses as defined in the Plan document. 4. NEWFIELD EXPLORATION COMPANY 401(k) PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) December 31, 2010 and 2009 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting:The Plan’s financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Estimates:The preparation of financial statements in conformity with US GAAP requires the Plan Administrator to make estimates and assumptions that affect certain reported amounts and disclosures, and actual results may differ from these estimates. Risks and Uncertainties:The Plan provides for various investment options.The underlying investment securities are exposed to various risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statement of net assets available for benefits and the individual participant account balances. Payment of Benefits:Benefits are recorded when paid. Investment Valuation and Income Recognition:The Plan's investments are stated at fair value.See Note 4, “Fair Value Measurements,” for a detailed discussion. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Purchases and sales of investments are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Notes Receivable from Participants: Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. No allowance for credit losses has been recorded as of December 31, 2010 and 2009. Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. Recent Accounting Pronouncements:In January 2010, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures, or ASU No. 2010-06, which amends Accounting Standards Codification Subtopic No. 820-10, or ASC 820, relating to fair value measurements, adding new disclosure requirements for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures.A portion of ASU No. 2010-06 requiring expanded disclosure of activity for Level 3 assets and liabilities will be effective for fiscal years beginning after December 15, 2010. In September 2010, the FASB issued guidance clarifying the classification and measurement of participant loans by defined-contribution pension plans. Participant loans are required to be classified as notes receivable from participants (rather than investments) and measured at their unpaid principal balance, plus any accrued but unpaid interest. The Plan adopted this guidance and has reclassified participant loans from investments to notes receivable from participants. Net assets available for benefits of the Plan were not affected by the adoption of the new guidance. Reclassifications: Certain reclassifications have been made to the 2009 financial statement to conform to the 2010 financial statement presentation. These reclassifications had no effect on changes in net assets available for benefits. 5. NEWFIELD EXPLORATION COMPANY 401(k) PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) December 31, 2010 and 2009 NOTE 3 – INVESTMENTS Investments representing 5% or more of the Plan’s net assets available for benefits at December 31 are as follows: Investments at fair value based on quoted market prices: Newfield Exploration Company common stock (142,302 and 178,779 shares in 2010 and 2009, respectively)* $ $ American Beacon Large Cap Value Institutional Fund Harbor Capital Appreciation Fund ** Schwab S&P 500 Index Fund* PIMCO Total Return Fund — T. Rowe Price Retirement 2010 T. Rowe Price Retirement 2030 Vanguard Total Bond Market Index Institutional Fund — Vanguard Total International Stock Index Fund Investments at contract value: Schwab Stable Value Fund* * Party-in-interest transaction (see Note 6) ** Investment represented less than 5% of net assets available for benefits in the period indicated During 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value as follows: Mutual funds $ Stable value fund Company common stock Other $ 6. NEWFIELD EXPLORATION COMPANY 401(k) PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) December 31, 2010 and 2009 NOTE 4 – FAIR VALUE MEASUREMENTS Effective January 1, 2008, the Plan adopted the authoritative guidance that applies to all financial assets and liabilities required to be measured and reported on a fair value basis. Fair value is considered to be the exchange price in an orderly transaction between market participants to sell an asset or transfer a liability at the measurement date. Fair value focuses on an exit price, which is the price that would be received by the Plan to sell an asset or paid to transfer a liability versus an entry price, which would be the price paid to acquire an asset or received to assume a liability. The guidance provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy are described below: Level 1: Unadjusted quoted prices for identical assets in active markets that the Plan has the ability to access. We consider active markets as those in which transactions for the assets occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2: Quoted prices in markets that are not active, quoted prices for similar assets in active markets or inputs that are observable, either directly on directly, for substantially the full term of the asset. Level 3: Significant unobservable inputs for the fair value measurement. Following is a description of the valuation methodologies used for investments measured at fair value, except for the stable value fund which is measured at contract value. There have been no changes in the methodologies used at December 31, 2010 and 2009. Company common stock: Valued at the closing price reported on the New York Stock Exchange. Mutual funds: Valued at the net asset value, based on quoted market prices in active markets, of shares held by the Plan at year end. Stable value fund: Valued at contract value and represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses. 7. NEWFIELD EXPLORATION COMPANY 401(k) PLAN NOTES TO FINANCIAL STATEMENTS – (Continued) December 31, 2010 and 2009 NOTE 4 – FAIR VALUE MEASUREMENTS – (Continued) The following tables summarize the valuation of the Plan’s investments by fair value hierarchy: Level 1 Level 2 Level 3 Total As of December 31, 2010 Company common stock $ $
